DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chinese reference(CN202508507U).
	Chinese reference teaches an ozone diffuser comprising a housing (grain storage bin 10), and an ozone distributor(4) inside the housing, wherein the ozone distributor comprises a porous tube set in a tortuous configuration inside the housing.  Chinese reference further teaches wherein the tortuous configuration comprises a spiral shape.  Chinese reference further teaches wherein the porous tube when extended is substantially longer than the housing in a length direction.  Chinese reference further teaches wherein the ozone distributor is configured to provide about 100 liters of ozone mixed air per minute.  
Allowable Subject Matter
s 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-6,13, and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites “an apparatus for introducing ozone into water, comprising : an ozone source configured to provide ozone; an air pump operatively coupled with the ozone source to provide an air stream mixed with the ozone at a pressure greater than atmospheric pressure; and an ozone distributor pneumatically coupled with the air pump to introduce the ozone mixed air stream into the water, wherein the ozone distributor comprises a porous tube set in a tortuous configuration”.  Chinese reference (CN202508507U) teaches an ozone diffuser comprising a housing (grain storage bin 10) , and an ozone distributor(4) inside the housing, wherein the ozone distributor comprises a porous tube set in a tortuous configuration inside the housing.    However Chinese reference(CN202508507U) is silent as to the ozone distributor pneumatically coupled with an air pump to introduce an ozone mixed air stream into water.  Chinese reference (CN208545173U) teaches a barrel (1) for including a water inlet(2) for filling the barrel,  an ozone generator(9) for providing ozone through a pipe(8) into an aerator structure(7), the aerator structure located within the water and the aerator structure including perforations and provided in a spiral structure.  However Chinese reference (CN208545173U) has an effective date of 2019, wherein the effective date does not predate the date (10-27-2017) of the provisional application, therefore Chinese  allowed.
Claim 13 recites “a method of introducing ozone into water comprising:  generating ozone, mixing the ozone with air at a pressure greater than atmospheric pressure; and diffusing the ozone –mixed air into water using a porous tube set in a tortuous configuration”.  Chinese reference (CN202508507U) teaches an ozone diffuser comprising a housing (grain storage bin 10) , and an ozone distributor(4) inside the housing, wherein the ozone distributor comprises a porous tube set in a tortuous configuration inside the housing.    However Chinese reference(CN202508507U) is silent as to a method of introducing ozone into water comprising:  generating ozone, mixing the ozone with air at a pressure greater than atmospheric pressure; and diffusing the ozone –mixed air into water using a porous tube set in a tortuous configuration.  Chinese reference (CN208545173U) teaches a barrel (1) for including a water inlet(2) for filling the barrel,  an ozone generator(9) for providing ozone through a pipe(8) into an aerator structure(7), the aerator structure located within the water and the aerator structure including perforations and provided in a spiral structure.  However Chinese reference (CN208545173U) has an effective date of 2019, wherein the effective date does not predate the date (10-27-2017) of the provisional application, therefore Chinese reference (CN208545173U) is not a proper 102 type reference. Claim 14 depends on claim 13 and hence is also allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







July 1.2021